Citation Nr: 9928028	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-42 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether achievement of the veteran's vocational goal is 
reasonably feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.  

(The issue of entitlement to service connection for dental 
trauma is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1960, from October 1960 to August 1972, and from 
September 1972 to August 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 letter from a counseling 
psychologist at the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO) based on a 
determination that the veteran was medically infeasible to 
enter a vocational rehabilitation training program.  A notice 
of disagreement was received in May 1996.  A statement of the 
case was issued in July 1996.  A substantive appeal was 
received in December 1996.  In February 1998, the veteran was 
afforded a personal hearing at the RO via videoconference 
before a member of the Board in Washington, D.C.

The Board notes that in June 1991, the veteran was notified 
that his subsistence allowance was stopped effective May 25, 
1991, since it was the end of the term.  He was informed that 
this action resulted in an overpayment of $97.20.  
Thereafter, the veteran indicated that he was disputing the 
validity of the debt although he enclosed a check in the 
amount of the debt and he also requested to be afforded a 
personal hearing on that matter.  In January 1995, the debt 
of $97.20 was referred to the Committee on Waivers and 
Compromises (Committee).  The Board notes that it is unclear 
whether any action has been taken with regard to the issues 
of whether the overpayment of Chapter 31 benefits was 
properly created and entitlement to waiver of an overpayment 
of Chapter 31 benefits.  As such, these issues are referred 
to the RO for the appropriate action.  


REMAND

At the outset, the Board notes that the veteran, in 
correspondence of record as well as at his personal hearing, 
presented various allegations regarding his difficulties with 
regard to vocational rehabilitation training with the RO.  
However, the only issue in appellate status is whether 
achievement of the veteran's vocational goal is reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.  As such, this is the only issue properly 
before the Board at this time and the only issue the Board 
will therefore address.  If there are other issues for which 
the veteran is seeking a determination, he should present 
them to the RO.  

Briefly, the Board notes that the veteran has sought 
vocational rehabilitation training for many years.  In a May 
1990 Counseling Record-Narrative Report, the counseling 
psychologist indicated that the veteran retired from the Army 
in January 1980 after serving for 24 years.  It was noted 
that the veteran had served for 20 years in the special 
forces in the area of demolition which brought him in the 
area of working as a hazardous device instructor in anti-
terrorist training.  After his discharge, the veteran worked 
on a contract basis in Central America on and off.  It was 
noted that the veteran had completed his GED and also had 
completed an Associate's Degree.  It was noted that the 
veteran lacked 6 semester hours to satisfy the requirement of 
a Bachelor's Degree of Science in Social Science with a 
concentration in history from the Campbell University.  The 
veteran suggested that he enroll in training in an 
interpreter program at a local college.  The counseling 
psychologist noted that the veteran was not currently in 
treatment although he was on medication.  It was noted that 
the veteran had a severe speech disorder.  Thus, his interest 
in enrolling in training in an interpreter program at a local 
college.  

In sum, the counseling psychologist determined that the 
veteran met the criteria of having an employment handicap and 
a serious employment handicap.  It was noted that the veteran 
was highly motivated and although the counseling psychologist 
expected the veteran to have many obstacles in his way, 
achievement of a vocational goal was reasonably feasible.  In 
relation to this, an individualized written rehabilitation 
plan (IWRP) was developed and the vocational rehabilitation 
specialist conducted a preinduction briefing.  The veteran's 
IWRP showed that his objective was to obtain an AAS in 
Interpreter Training, his program goal was Interpreter 
Training.  Thereafter, the veteran began training as an 
interpreter.  

In an April 1991 letter from the veteran's school, it was 
indicated that in the event that the veteran was unable to 
satisfactorily complete the work for the interpreter training 
program, then a vocational evaluation was recommended in 
order to assist him in determining an alternative program of 
study; that the veteran reported having some difficulties 
regarding his psychiatric disorder, thus, it was recommended 
that he seek counseling in that regard; and since the veteran 
reported having some difficulty managing his money, some 
counseling in that regard was also recommended.

In a June 1991 letter from his advisor at school, the veteran 
was notified that since his grade point average was below 
2.0, he was required to see his school advisor prior to 
registration.  As such, the veteran's advisor indicated that 
they should schedule a meeting.  

In a June 1991 Special Report of Training, it was noted that 
the possibility of a workshop evaluation was discussed with 
the veteran.  In July 1991, the veteran was informed that he 
was eligible for vocational rehabilitation training, but this 
training was temporarily interrupted for the veteran to 
perform certain tasks which were enumerated.  Thereafter, 
correspondence from the veteran in July 1991 revealed that he 
was interested to changing his vocational rehabilitation 
program to Basic Motorcycle Repair.  

In November 1991 correspondence, the veteran indicated that 
training in motorcycle repair was perhaps not the best option 
for him.  He indicated that he was alternatively interested 
in agro-business or gunsmithing.  In February 1992, the 
veteran came into the RO on crutches and indicated that due 
to his need to use crutches, he could not perform as a 
mechanic.  He indicated that he was interested in being 
trained in the farming industry.  The RO indicated that this 
training would be inappropriate due to his disabilities.  

Thereafter, the veteran was provided a counseling session by 
the counseling psychologist.  They discussed the veteran's 
future enrollment in a Driver Retraining course as the 
veteran was unable to drive at the time of his counseling 
session.  

In March 1993 correspondence, the veteran expressed 
dissatisfaction with the way the RO had handled his 
vocational rehabilitation training requests.  He requested an 
administrative hearing.  In response, in an April 1993 
letter, the vocational rehabilitation and counseling officer 
instructed the veteran to contact him regarding an 
administrative hearing.  Thereafter, a meeting was held, 
noted in the record to be an administrative hearing, with the 
veteran.  At that time, the veteran requested that a few 
questions be answered regarding VA regulations and possible 
future vocational rehabilitation training.  

In May 1994, the veteran was afforded a counseling session.  
It was noted that since his last counseling session, the 
veteran had moved to North Carolina, purchased 5 acres of 
land, and had a mobile home/office.  The veteran also 
indicated that he had purchased a van with a sunroof and had 
resumed driving.  It was noted that the veteran had gained 
confidence in his renewed driving ability.  The veteran 
brought an IWRP with him which was developed with a 
vocational rehabilitation counselor from the North Carolina 
Division of Vocational Rehabilitation Services.  It was noted 
that the IWRP had a July 1993 date on it.  The program goal 
was gunsmith.  It was further noted that the veteran was 
above the income guidelines for monetary assistance for 
supplies, equipment, and transportation, and the North 
Carolina Division of Vocational Rehabilitation Services was 
paying just for his tuition at that time.  It was noted that 
the veteran had been in school at Montgomery Community 
College in North Carolina in their Gunsmithing Program since 
the winter 1993 quarter.  He had a 3.78 grade point average.  
The veteran reported that he wanted to be employed as a 
gunsmith/law enforcement agencies (LEA) consultant.  He 
indicated that he intended to repair and sell weapons in law 
enforcement inventories, do conversions, such as sniper 
rifles and automatic conversions, as well as act as a 
consultant to law enforcement agencies.  The veteran was 
holding a Bureau of Alcohol, Tobacco, and Firearms license 
type ""1- - dealer in firearms other than destructive 
devices."  It was noted by the counseling psychologist that 
based on the veteran's disabilities and level of those 
disabilities, he met the criteria for a severe employment 
handicap.  

The counseling psychologist noted that the veteran had been 
receiving regular treatment by the VA and was currently on 
medications for his psychiatric impairment.  On the 
Functional Assessment Inventory, the veteran seemed to 
project fairly good insight into his limitations and 
training.  At this point, the counseling psychologist felt 
that achievement of a vocational goal might be reasonably 
feasible.  The counseling psychologist stated that he would 
support a program of self-employment if it was feasible for 
the same reason that his State rehabilitation counselor had 
identified.  In regard to this, the veteran was requested to 
visit the Small Business Administration (SBA), the Service 
Corps of Retired Executives (SCORE), and the Small Business 
Development Center (SBDC).  

Thereafter, the counseling psychologist indicated that the 
veteran was afforded an opportunity to take the 
aforementioned action.  Meanwhile, the counseling 
psychologist was able to obtain information regarding self-
employment programs.  The counseling psychologist indicated 
that the veteran's program was to be set up in two phases, 
the initial phase being a period to evaluate and improve 
rehabilitations potential for self-employment as a 
gunsmith/LEA consultant.  The veteran was to obtain self-
employment services from SBA, SBDC, and SCORE to inform, 
assist, evaluate, and make recommendations regarding the 
business proposal.  He was to develop information regarding 
SBA workshops related to developing a business plan and 
business start-up and complete such workshops.  The veteran 
was to return to counseling with a completed business plan, 
start-up skills and knowledge to determine the feasibility of 
business proposal and, if feasible, the counselor indicated 
that they would amend his IWRP for further approval of 
vocational rehabilitation services.  

In January 1995, the veteran was sent a letter from a 
vocational rehabilitation counselor indicating that they 
could set up a meeting to discuss any issues that the veteran 
might have.  In subsequent letters, the vocational 
rehabilitation counselor apparently attempted to answer 
various questions posed by the veteran.  

According to a May 1995 Report of Contact, the veteran 
canceled an appointment with his counselor as he was going to 
Costa Rica for 2 months.  According to a September 1994 
Report of Contact, the veteran walked into the counselor's 
office unannounced to give the counselor his business plan 
and to reopen his case which had been in interrupted status 
since May 1994.  The veteran indicated that he had a 
"security job in Costa Rica."  The counselor indicated that 
the veteran was intimidating and told the counselor what he 
expected the counselor to do for him.  He indicated that he 
expected his demands to be turned down and he would appeal 
that decision.  He indicated that he intended to sue the VA 
and the counselor and that he was "at war with the VA."  
The counselor was unable to get the veteran to be more 
specific.  The veteran then provided some personal 
information about the counselor which disturbed the 
counselor.  This encounter caused the counselor to question 
the feasibility of the veteran to enter vocational 
rehabilitation.  

According to a subsequent February 1996 Report of Contact, 
the veteran showed up at the RO without an appointment and 
demanded to be scheduled for an appointment prior to March 
1996 since he was once again leaving for Costa Rica for a 
security job.  The veteran was given the first available 
appointment which was in April 1996.  The veteran drew the 
attention of the security guard with an outburst, he put his 
hands out as if he was going to be handcuffed, he beat his 
head with his hands, and then he took 2 tablets of 
medication.  He went on with a verbal discourse indicating 
that he was at "war" with he VA.  

Thereafter, in March 1996, a psychiatric evaluation from May 
1993 was received.  At that time, the veteran's history was 
reviewed.  It was noted that he had suffered several 
concussion and had a severe speech disorder.  The examiner 
noted that the veteran was 55 years old and had apparently 
taken enough college credits to earn the equivalent of a 
Master's Degree.  It was noted that the veteran was in the 
service for over 20 years, served in Vietnam twice, and 
service in Laos once.  It was noted that he had been married 
5 times and enjoyed high risk activities such as sky diving 
and his "bomb detonation" work.  The examiner noted that 
the veteran had been hospitalized on several occasions for 
"severe anxiety."  The veteran related to the examiner that 
he wanted to return to work and wanted to find a job in which 
he could be independent.  Mental status examination revealed 
that the veteran appeared alert and well oriented.  His 
speech was quite dysfunctional as a result of his palilalia.  
His mood was irritable, but cooperative.  His affect was 
expansive and he seemed to be hypomanic.  The veteran wore 
bilateral hearing aids and sunglasses.  He complained of 
photophobia.  The examiner indicated that the veteran was 
very difficult to test because of his very intense and 
controlling manner.  He had a very difficult time following 
instructions and insisted on doing many tasks in his own 
preferred way, virtually ignoring repeated requests to follow 
standardized procedures.  At other times, his mood appeared 
anxious and driven.  His comments many times took on a 
sardonic or facetious tone.  Nevertheless, the tests that 
were administered were considered to be valid and 
representative of his present level of functioning.  There 
was no evidence for overt psychosis.  The veteran was 
administered the Halstead-Reitan Neuropsychological Battery.  
In sum, the examiner indicated that the veteran was 
considered to be functioning in the high average range of 
intelligence and no significant intellectual deterioration 
was suspected.  His reading and cognitive functioning also 
suggested at least average intelligence.  The overall 
impression from the neuropsychological battery was negative 
for acquired cognitive impairment.  The examiner indicated 
that the veteran was experiencing significant psychiatric 
difficulties probably along the lines of an affective and a 
personality disorder.  It was noted that the veteran was on a 
huge number of medications and there did not appear to be any 
doubt that he was rather significantly dependent on Valium.  
The examiner indicated that it was not entirely clear as to 
the medical necessity of this medication at this point in 
time, although it probably had to do with his "severe 
anxiety" initially.  The examiner indicated that the veteran 
obviously had a host of psychiatric difficulties and it was 
difficult to weed all of this out based on the limitations of 
the current neuropsychological assessment.  

In conclusion, the examiner indicated that there did not 
appear to be any acquired neuropsychological impairment which 
would prevent the veteran from being able to cognitively deal 
with vocational demands.  There did appear to be a host of 
problems associated with a developmental disorder, expressive 
language difficulty, chemical dependency, and psychiatric 
difficulties which were more severely debilitating for the 
veteran.  The examiner stated that if was difficult to 
conclude that the veteran was not capable of vocational 
rehabilitation based on his functional psychiatric and speech 
difficulties, but the examiner indicated that the veteran 
would have to make some major changes in his approach to 
working more cooperatively with others in order to accomplish 
his stated goals which were resolving his chemical 
dependencies and investing himself in a program like NA.  The 
diagnoses were bipolar disorder, not otherwise specified; 
personality disorder, not otherwise specified with 
narcissistic, antisocial, and paranoid features.  

In April 1996, the veteran reported for his counseling 
session.  He indicated that he did not recall being at the RO 
in September 1995.  The counselor did not indicate if he 
remembered being at the RO in February 1996.  The counselor 
noted that over the years, the veteran had developed a style 
of dropping in on the RO unscheduled for the purpose of 
receiving attention.  He exhibited a self-serving attitude 
and did not care that he interrupted a counseling session for 
his own interests to be served.  It was noted that the 
veteran was rated as 100 percent disabled for service-
connected psychiatric impairment and was also service-
connected for hearing loss.  It was noted that the veteran 
had served over 20 years in the service with most time spent 
in the Special Forces specializing in the area of demolition.  
The veteran reported that he had numerous assignments as a 
hazardous device instructor as well as an anti-terrorist 
instructor.  He indicated that he was receiving military 
retirement, VA compensation benefits, and Social Security 
benefits.  In addition, the veteran indicated that since 
1980, he had worked as a security specialist in Costa Rica, 
but was unpaid as he was doing this work as a favor for a 
friend.  

A review of the veteran's business plan which he submitted 
showed that he had spent considerable time developing it.  
His plan called for a gunsmithing facility to be located on 
his 5 acre tract of land that his home is also on.  His plan 
had him paying rent to himself to offset his mortgage.  The 
veteran showed that he had appropriate licenses to include 
the "Dealer in Firearms Other than Destructive Devices" 
issued by the Department of Treasury, Bureau of Alcohol, 
Tobacco, and Firearms (ATF).  His plan had an expired Special 
Tax for NFA Firearms Dealer.  The counselor contacted an ATF 
agent who answered several questions regarding the issuance 
of the aforementioned licenses to an individual who is rated 
as 100 percent disabled due to anxiety disorder.  The agent 
indicated that the only question on the application dealing 
with the related issues is Item 23C which asked "have you 
ever been adjudicated as mental defective or committed to any 
mental institution, " which the counselor indicated that the 
veteran did not have.  The counselor also reviewed the 
veteran's medical records and past evaluations.  Based on 
these reports, the counselor noted that the veteran was 
experiencing psychiatric difficulties along the line of an 
affective and personality disorder, was dependent on Valium, 
and was debilitated due to his speech disorder, chemical 
dependency, and psychiatric difficulties.  Based on the 
veteran's work history, the counselor indicated that the 
veteran had not held employment of substantial nature and was 
in receipt of Social Security benefits.  In addition, it was 
noted that the veteran reported his mercenary activities in 
Central America as helping a friend.  The counselor also 
considered the psychological findings.  In light of the 
foregoing, the counselor determined that the achievement of 
the veteran's proposed vocational goal of self-employment 
gunsmith was infeasible.  The veteran appealed that 
determination.

In an April 1996 determination letter, the veteran was 
notified that he was not entitled to vocational 
rehabilitation training benefits because it was not 
reasonably feasible for the vetera to achieve a vocational 
goal nor did the RO find that the veteran would benefit from 
a program of independent living services.  The veteran 
appealed that determination.  The Board notes that the denial 
was primarily based on the May 1993 psychiatric report.  

In February 1998, the veteran was afforded a personal hearing 
at the RO via videoconference before a member of the Board in 
Washington, D.C.  At that time, the veteran presented various 
items to be admitted as evidence.  In pertinent part, the 
additional evidence included a statement from Ezell Branham, 
Jr., M.D., in which Dr. Branham indicated that he had treated 
the veteran's psychiatric disability since November 1996.  In 
addition, Dr. Branham indicated that he had reviewed the 
veteran's medical history.  Dr. Branham opined that the 
veteran's psychiatric disability had been stabilizing over 
the past year.  As a result of his review of the records in 
his possession, Dr. Branham opined that it was feasible for 
the veteran to own his own business in the field of 
gunsmithing or whatever kind of endeavor he chose to embark 
upon at that time.  Dr. Branham indicated that the veteran 
was a very bright man with a great deal of experience in many 
areas and further indicated that the veteran could be quite 
productive.  

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's disabilities, when 
considered in relation to his circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  38 C.F.R. §§ 21.35, 21.53(d).  The 
criteria of feasibility are: (1) a vocational goal must be 
identified; (2) the veteran's physical and mental conditions 
must permit training to begin within a reasonable period; and 
(3) the veteran must possess the necessary educational skills 
and background to pursue the goal.  38 C.F.R. § 21.53(d).  
When the VA finds that the provisions of 38 C.F.R. § 21.53(d) 
are not met, but VA has not determined that achievement of a 
vocational goal is not currently reasonably feasible, VA 
shall provide services contained in 38 C.F.R. 
§ 21.35(i)(1)(i) as appropriate.  A finding that achievement 
of a vocational goal is infeasible without a period of 
extended evaluation requires compelling evidence which 
establishes infeasibility beyond any reasonable doubt.  38 
C.F.R. § 21.53(e)(1), (2).  

At the outset, the Board notes that the veteran has made 
obvious efforts in his endeavors to obtain Chapter 31 
benefits for his proposed gunsmithing business.  However, 
there must be an initial determination regarding feasibility.  
In this regard, the evidence of record is contradictory 
regarding 38 C.F.R. § 21.53(d)(2).  The Board notes that the 
RO's April 1996 determination relied heavily on medical 
evidence from 1993.  The Board notes that this is 
insufficient in this case as the veteran was receiving 
treatment from his private physician, Dr. Branham, during 
that time.  As such, the current medical evidence should have 
been requested and considered with regard to the veteran's 
claim.  In light of the foregoing, the Board finds that all 
medical records of the veteran from Dr. Branham should be 
requested.  Also, if the veteran has received any VA 
treatment, those records should also be obtained.  Moreover, 
in light of the discrepancy between the VA medical evidence 
and the private medical evidence, the veteran should be 
afforded a VA psychiatric examination in order to determine 
the current level of severity of the veteran's psychiatric 
disability so that the RO may assess whether or not the 
veteran's mental disability permits training to begin within 
a reasonable period.  

Thereafter, a vocational rehabilitation panel (VRP) and the 
counseling psychologist at the RO should review whether 
achievement of the veteran's vocational goal is reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
determine if he has received recent VA 
medical treatment.  If so, the RO should 
obtain and associate with the claims file 
copies of all clinical records, which are 
not already in the claims file.

2.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from Dr. 
Ezell Branham, Jr., and these records 
should be associated with the claims 
file.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's psychiatric impairment 
disability.  All indicated testing should 
be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination.  The examiner should 
consider the limitations, if any, that 
the veteran's psychiatric impairment 
places upon his ability to engage in 
vocational training.  The examiner should 
specify whether, at this time, the 
veteran's psychiatric disability does or 
does not permit the veteran from engaging 
in vocational training to begin within a 
reasonable period. 

4.  Thereafter, a vocational 
rehabilitation panel (VRP) and the 
counseling psychologist at the RO should 
review whether achievement of the 
veteran's vocational goal is reasonably 
feasible for purposes of entitlement to 
vocational rehabilitation and training 
under Chapter 31, Title 38, United States 
Code, taking into consideration all of 
the evidence of record.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










